Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/17/2022, with respect to the previous objections to claims 1 & 4 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 1 & 4 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 6/17/2022, with respect to the previous 112(a) rejection of claim 5 have been fully considered and are persuasive.  Applicant has amended claim 5 to obviate the issue.  The previous 112(a) rejection of claim 5 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 6/17/2022, with respect to the previous 112(b) rejection of claim 9 have been fully considered and are persuasive.  Applicant has amended claim 9 to obviate the issue.  The previous 112(b) rejection of claim 9 has been withdrawn.


Applicant's arguments filed 6/17/2022 regarding the previous 103 rejection of claim 1 under modified Pillot have been fully considered but they are not persuasive.
Examiner reiterates the response to arguments from the advisory action dated 6/27/2022 below:

Applicant argues the references do not teach the crown configured to connect to the cage-like structure for jetting water onto a side of the filter facing toward the chamber.
Examiner respectfully disagrees.  Examiner considers Ahn to teach a "cage-like filter structure" via a filter frame, and Kim for teaching a crown (see rejection basis for claim 1).  

Applicant argues Ahn does not teach the geometry being complimentary in shape to the intake port, or the crown.
Examiner respectfully disagrees.  Applicant appears to refer to features from Ahn's Figure 7, but Examiner had referred to Ahn's Figures 3, 5-6 which has a circular filter arranged onto a frame and had applied this to Pillot's filter 9.  Applicant's arguments are not commensurate with the embodiments of Ahn applied in the rejection.  Examiner agrees regarding the crown feature not being taught by Ahn (Kim was applied for this teaching).

Applicant argues Kim teaches spraying an upper side of the filter and does not teach the nozzle jets water onto a side of the filter facing toward the chamber.
Examiner respectfully disagrees.  Pillot already teaches this feature regarding second nozzle 23 and filter 9.  Examiner had applied Kim for the semi-circular/crown shape of the nozzle arrangement.  Applicant's arguments do not appear commensurate with the rejection basis.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillot (EP 2669417) in view of Ahn et al. (US 20110225838, “Ahn”), and Kim et al. (US 20130212894, “Kim”).
Pillot teaches a washer-dryer machine comprising the following of claim 1 except where underlined:

For Claim 1: 
A washing/drying machine comprising: 
a chamber (see Figure 4, tub 2); 
a basket housed in said chamber for loading laundry to be treated (see Figure 4, treatment chamber 4); 
an air circuit for circulating air taken in from the chamber, the air circuit comprising an intake channel having a geometry forming an intake port; and (see Figure 4, fan 7, air outlet 8, air duct 16, air inlet 17) 
a filter comprising: 
a cage-like structure having a geometry complimentary in shape to the intake port in the intake channel and configured to be inserted in the intake port; 
a filtering wall arranged about the cage-like structure (see Figure 4, filter 9); and 
a crown comprising a plurality of water nozzles distributed about a periphery of the crown, the crown configured to connect to the cage-like structure for jetting water onto a side of the filter facing toward the chamber where filaments get deposited during circulation of air in the air circuit (see Figure 4, second nozzle 23); 
the cage-like structure and the crown configured to be secured to the geometry forming the intake port (see Figure 4, air outlet 8, filter 9, second nozzle 23).

Pillott does not teach the recited filter structure regarding filter 9 located on air outlet 8 (e.g. cage-like structure), and Pillott’s second nozzle 23 does not read on the plurality of water nozzles distributed in a crown-like pattern.  

Regarding the cage-like filter structure, Examiner however, considers it well-known to have filter screens associated with supporting filter frames and refers to Ahn (see Ahn’s Figures 3, 5-6, filters 341 & 541, filter frames 342 & 542).  Applying a similar filter frame/filter screen arrangement to Pillott’s filter 9 would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).    
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pillot and more particularly to apply a filter frame to Pillott’s filter 9 for support of the screen/mesh as taught by Ahn would yield a predictable variation of Pillot.

Regarding the plurality of water nozzles distributed in a crown-like pattern, Kim teaches using a semi-circular arrangement of nozzles for distribution nozzle unit 300 in Figures 7 & 8, which may be interpreted to read on a “crown” (see Kim’s Figures 7-8, distribution nozzle unit 300).  (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pillot and more particularly for there to be a plurality of nozzles arranged in a semi-circle because said modification is a predictable variation in view of Kim’s nozzle arrangement of Figures 7 & 8 for cleaning a filter.  

If the semi-circular shape of Kim’s distribution nozzle unit 300 is still challenged for reading on a “crown”, Examiner cites case law regarding Kim’s distribution nozzle unit(s) 200, 300, or 400 to be shaped in the form of a circle/ring as an obvious change in shape (see MPEP 2144.04, “Change in Shape”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pillot and more particularly for the applied semi-circular nozzle arrangement of Kim to be circular because said modification is an obvious change in shape.  

Modified Pillott teaches claim 1.
Modified Pillott also teaches the following:

For Claim 3:
The washing/drying machine of claim 1, wherein the crown comprises a cylindrical geometry (refer to claim 1 rejection in view of Kim’s distribution nozzle unit 300 and the circle/ring, which would read on the cylindrical geometry).

For Claim 4: 
The washing/drying machine of claim 1, wherein the air circuit further comprises a delivery channel and a fan arranged between the intake channel and the delivery channel (see Pillott’s Figure 4, fan 7, air outlet 8, air duct 16, air inlet 17).  Examiner interprets air outlet 8 and the portion of air duct 16 upstream of fan 7 as the intake channel, and air inlet 17 and the portion of air duct 16 downstream of fan 7 as the delivery channel.

Modified Pillott teaches claim 4.
Modified Pillott does not appear to teach the following:

For Claim 5:
The washing/drying machine of claim 4, wherein the intake port is in fluid communication with an aperture formed in a back wall of the chamber.  

Examiner however, considers it well-known in the washing arts for the inlet of the air duct to be located at the rear wall and refers to Kim, who teaches a conventional drying and washing machine with such arrangement (see Kim’s Figure 1, condensing duct 14, heating duct 15.  [0007]).  Examiner considers shifting the inlet of Pillott’s air duct 16 to the rear wall of tub 2 constitutes an obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pillott, and more particularly for the inlet of air duct 16 to be located on the rear wall of tub 2 because said modification is an obvious rearrangement of parts in view of Kim.  

Modified Pillott also teaches the following:

For Claim 6:
The washing/drying machine of claim 1, wherein the intake channel comprises a cylindrical geometry (see Pillott’s Figure 4, air outlet 8).  Examiner considers one of ordinary skill in the art would expect air outlet 8 and air duct 16 to be cylindrical, but if challenged, Examiner cites case law (see MPEP 2144.04, “Change in Shape”).

For Claim 7: 
The washing/drying machine of claim 1, wherein water is jetted against the filtering wall tangential thereto (see Pillot’s [0069]-[0070]).

For Claim 11:
The washing/drying machine of claim 1, wherein the crown comprises one or more appendices extending from a base of the crown (refer to claim 1 rejection in view of Kim.  see Kim’s Figure 8, fastening portion 310).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillot (EP 2669417) in view of Ahn et al. (US 20110225838, “Ahn”), and Kim et al. (US 20130212894, “Kim”) as applied to claim 1 above, and further in view of Mutludogan et al. (WO 2014102322).
Modified Pillot teaches claim 1.
Modified Pillot does not appear to teach the following:

For Claim 8:
The washing/drying machine of claim 1, further comprising a hydraulic circuit for supplying water to the plurality of water nozzles.

For Claim 9:
The washing/drying machine of claim 8, wherein condensed water from the intake channel is supplied to the nozzles.

Mutludogan however, teaches recirculating condensed water to a spray device for cleaning a filter of an air duct (see Mutludogan’s Figure 1, air circulation duct 4, filter 5, spraying device 7.  [0018]).  Applying a similar configuration so as to recirculated condensed water for spraying the filter to Pillot would yield a predictable variation thereof and result in expected reduced water consumption since water is being reused.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pillot and more particularly to recirculate condensed water for second nozzle 23 for spraying filter 9 because modification would yield a predictable variation thereof in view of Mutludogan and result in reduced water consumption.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillot (EP 2669417) in view of Ahn et al. (US 20110225838, “Ahn”), and Kim et al. (US 20130212894, “Kim”) as applied to claim 1 above, and further in view of Doh et al. (US 20130263630, “Doh”).
Modified Pillot teaches claim 1.
Modified Pillot would suggest spray nozzles (see Kim’s does not appear to teach the following:

For Claim 10:
The washing/drying machine of claim 1, wherein the water nozzles are defined by a plurality of protrusions extending from and positioned around the periphery of the crown.

Examiner however, considers protruding nozzles as well-known in the washing arts and refers to Doh who teaches a filter cleaning device using protruding nozzles so as to spray water at a predetermined angle (see Figures , air collection port 161, lint filter 162, cleaning water spray device 230, first spray nozzles 231).  Using protruding nozzles constitutes a simple substitution and would result in the spray being at a predetermined angle.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pillot and more particularly for the spray nozzles to be protruding nozzles because said modification is a simple substitution of nozzles and would allow for spray to occur at a predetermined angle in view of Doh.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-8, 10-12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 7, 12, 15, 17-18 of U.S. Patent No. 10801157. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent’s claim 15 appears to be a narrower form of pending claims 1-4.  Examiner also notes there is correspondence between the patent’s claims 3, 5, 7, 12, 17-18 with the pending claims 7-12 respectively.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morris (GB 2295667) teaches a tumble dryer lint filter (see Figures 2-3, lint filter 8, filter 16, webs 17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718